Citation Nr: 9917055	
Decision Date: 06/21/99    Archive Date: 06/29/99

DOCKET NO.  95-25 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for skin disease, 
claimed as acneform disease, including chloracne and 
porphyria cutanea tarda due to herbicide agent exposure 
(Agent Orange).

3.  Entitlement to an original rating in excess of 50 percent 
for post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from July 1966 to May 1968.  
Historically, in a May 1990 decision, the Board denied 
service connection for a back disability.  This matter came 
before the Board of Veterans' Appeals (Board) on appeal from 
an April 1995 rating decision by the Montgomery, Alabama, 
Regional Office (RO), which, in part, denied service 
connection for a back disability apparently on the basis that 
the claim was not reopened; denied service connection for 
skin disease, claimed as acneform disease, including 
chloracne and porphyria cutanea tarda due to herbicide agent 
exposure (Agent Orange); and granted service connection and 
assigned a 10 percent evaluation for post-traumatic stress 
disorder, effective August 5, 1994.  By a February 1996 
rating decision, the RO apparently reopened the claim for 
service connection for a back disability and denied it on the 
merits.  An RO hearing was held in June 1997.  

In a February 1998 rating decision, the RO, in effect, 
assigned a 50 percent evaluation for post-traumatic stress 
disorder, effective August 5, 1994.  This issue remains in 
appellate status, since appellant has not expressly withdrawn 
it from his appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  
It should be added that in Fenderson v. West, 12 Vet. App. 
119 (1999), the United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals) 
(Court) explained that there was a legal distinction between 
a claim for an "original" rating and an "increased" rating 
claim.  In light of the aforestated legal distinction in 
Fenderson, the Board has reframed this appellate issue as 
delineated on the title page of this remand.  


REMAND

In his July 1995 Substantive Appeal, appellant checked off a 
box indicating that he wanted a hearing before a Member of 
the Board of Veterans' Appeals; and also checked off a box 
therein indicating that he wanted a hearing "before local 
hearing officer at VARO."  It is reiterated that an RO 
hearing was held in June 1997.  In March 1999, the RO 
certified the appeal to the Board.  In April 1999, the 
Board's administrative staff sent him a letter, requesting 
him to clarify whether or not he still desired a Board 
hearing.  In that letter, appellant was advised that "[i]f 
you do not respond within 30 days from the date of this 
letter, we will assume that you still want a hearing before a 
member of the Board at the regional office and we will make 
arrangements to have your case remanded for such a hearing."  
Appellant has not subsequently responded to that April 1999 
hearing clarification letter.  Consequently, the Board is 
left with the impression that appellant wants a "Travel 
Board hearing."  Since "Travel Board hearings" are 
scheduled by the RO (See 38 C.F.R. § 20.704(a) (1998)), the 
Board is herein remanding the case for that purpose, in order 
to satisfy procedural due process concerns.  

Accordingly, the case is REMANDED for the following:

The RO should schedule a Travel Board 
hearing and provide appellant and his 
representative notice thereof.  If he 
desires to withdraw the hearing request 
prior to the hearing, he may do so in 
writing pursuant to applicable 
provisions.  

Thereafter, the case should be returned to the Board in 
accordance with applicable procedures.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


